Broyles, C. J.
1. Before arraignment and before pleading to the merits, the accused moved to quash the indictment on the ground that it was not signed by the solicitor-general. There was no merit in the motion. A paper is properly authenticated as an indictment by the grand-jury where it has upon it an entry of “True bill,” signed by the foreman of that body. Barlow v. State, 127 Ga. 58 (2), 62 (56 S. E. 131), and citations.
2. The defendant was convicted of an attempt to manufacture whisky. A witness for the State testified that he saw the defendant building a still furnace with rocks and mud. About three months afterwards the witness returned to the place and found ashes and other indications that the still had been operated and that whisky had been made there. This evidence was insufficient to show that the defendant had either made or attempted to make whisky, and the court erred in overruling the general grounds of the motion for a new trial.
3. In view of the above ruling, it is unnecessary to pass upon the'special grounds of the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.